*730That branch of the mother’s application which was for the immediate return of the subject child was improperly made in the course of a permanency hearing held pursuant to Family Court Act § 1089 and while the neglect proceeding was still pending. Thus, having not been properly made pursuant to either section 1028 or section 1061 of the Family Court Act, the application was properly denied by the Family Court (see Family Ct Act §§ 1028, 1061).
That branch of the mother’s application which was for partial unsupervised visitation has been rendered academic because the subject agency has modified the mother’s visits with the child to permit unsupervised contact for half of each visit (see Pollack v Pollack, 56 AD3d 637 [2008]; Matter of Damian M., 41 AD3d 600 [2007]). Rivera, J.P., Miller, Dickerson and Roman, JJ., concur.